Pursuant to the order of this court under date of January 28, 1935, and following an extended investigation and report of the Grievance Committee of the State Bar of South Dakota, the Attorney General of South Dakota did file, on the 10th day of July, A.D. 1936, a complaint charging the defendant, Thomas R. Nelson, with unprofessional conduct. On November 23, 1936, this court appointed the Honorable Van Buren Perry of Aberdeen, S.D., as referee. On July 21, 1937, the referee filed with this court his report, including his findings of fact and conclusions of law, and a full transcript of the testimony, the exhibits, and evidence upon which said findings and conclusions were made. The referee concluded that the defendant had been guilty of unprofessional conduct in seven specific instances charged in the complaint, and recommended disbarment. Thereupon, this court entered its order requiring the defendant to show cause why the findings of fact and conclusions of law of the referee should not be approved and adopted by this court, and the matter is now before us for consideration.
We have carefully examined the record and are convinced that no other findings or conclusions could have been entered by the referee. The record discloses repeated instances of the conversion of funds belonging to defendant's clients. It also appears *Page 449 
from the record that defendant persisted in this conduct, notwithstanding his suspension from practice in 1927 because of similar unprofessional conduct. In re Nelson, 51 S.D. 451, 214 N.W. 808.
The conduct of the defendant, persisted in over a long period of time, not only warrants, but requires, disbarment. In re Brown64 S.D. 87, 264 N.W. 521; In re Fitzpatrick, 64 S.D. 227,266 N.W. 150; In re Foy, 62 S.D. 23, 250 N.W. 671; In re Kaas,39 S.D. 4, 162 N.W. 370.
It is ordered and adjudged that a judgment of disbarment be entered forthwith against the accused.
All the Judges concur, except POLLEY, J., not sitting.